DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09-23-2020.
Applicant’s election of the apparatus invention of claims 1-9 in the reply filed on 09-23-2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN106148899 (hereafter referred to as ‘899, as supplied by applicant), in view of  CN105401125A (which was also published in Kuang (US 20180034005)) in view of CN105603365 hereafter referred to as ‘365, as supplied by applicant, and which was also published in Liu US20180044776).
Claim 1 claims an evaporation apparatus. ‘899 discloses an evaporation crucible and an evaporation source apparatus, and discloses the following technical scheme (see
Paragraphs 31-65 and, Figures 1-8): Embodiments of the present invention provide an evaporation crucible comprising an outer crucible 100 and an inner crucible 200 embedded within the outer crucible 100; specifically, the outer crucible 100 includes an outer crucible body 110 and a first upper cover 120 covering an opening of the outer crucible body 110: the first upper cover 120 is provided with perforations 130; the i1mer crucible 200 includes an inner crucible body 210 and a second upper cover 220 covering an opening of the inner crucible body 210; the bottom of the sidewall of the inner crucible body 210 is provided with a plurality of first through holes 230; therein, there is a gap between the side walls of the inner crucible body 210 and the outer crucible body 110.  An embodiment of the present invention provides an evaporation source apparatus comprising an evaporation crucible as described above and a heating source 50 disposed outside an outer crucible body 110. The heating source 50 may be disposed around the outer crucible 100 in a single turn or intermittently, and may be disposed at a height that is not limited to the height of the inner crucible body 210 or only half the height of the inner crucible body 210, in which case the heating source 50 is disposed near the bottom of the outer crucible body 110. Figure 7 is an example of only a discontinuous arrangement of the 
As can be seen from the foregoing and from Figures 1-8, the outer crucible is the first crucible of the present application and the inner crucible is the second crucible of the present application: ‘899 discloses an evaporation apparatus comprising a heating source, a crucible cover, a first crucible, a second crucible, the first crucible and the second crucible each being disposed below the crucible cover, the crucible cover being mounted on an outer side wall of the first crucible, the crucible cover being centrally provided with an opening. ‘899 does not specifically teach having a moving part attached to the second crucible or teach the required details of the heating wire.
Kuang discloses an evaporation method and an evaporation apparatus for a substrate for an organic electromechanical laser display, and discloses the following technical scheme (see paragraphs 28-39 of the description of Kuang, Figures 1-6): The evaporation apparatus 100 includes a support assembly 1, a crucible platform 2, a crucible 3 disposed on the crucible platfom1 2, and a drive assembly 4. Therein, the support assembly l serves to support the substrate 5 during evaporation. Crucible platform 2 is provided below the support assembly l for 
film evaporated on the substrate 5. Also, the drive assembly 4 comprises a drive source 7 and a drive shaft 8. One end of the drive shaft 8 is connected to a drive source 7 to be moved by the drive source 7, and the other end of the drive shaft 8 is connected to the crucible 3 to adjust the opening direction of the crucible 3. In step two, the opening direction of each crucible 3 is coarsely positioned by operating the drive assembly 4. On the one hand, making the evaporation sources 6 in each crucible 3 emit uniformly obliquely outward so that the
peak value of the film thickness corresponding to the formation of each evaporation source 6 is outside the substrate 5 helps to improve the mixing uniformity of the organic molecular materials of each evaporation source 6. On the other hand, by operating the drive assembly 4, the evaporation sources 6 in each crucible 3 emit uniformly diagonally inward so that the respective peaks of the film thickness formed by each evaporation source 6 are above the substrate
5, which also contributes to improving the mixing uniformity of the organic molecular materials of each evaporation source 6.
As can be seen from the foregoing and from Figures 1-6, the drive assembly 4 is the moving part of the present application. The above-mentioned features play the same role in Kuang as they play in the present invention to solve its technical problems.
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to include such a moving part attached to the second crucible as calimed in order to improve the thermal uniformity of the evaporated material so as to make the evaporation better by means of the apparatus, that is, Kuang gives a suggestion of using the above-mentioned features in ‘899 to
solve the technical problems thereof. 

Specifically, the coil distribution density in the upper region of the crucible l in the first heating coil 11 is larger than the coil distribution density in the lower region of the crucible 1, this makes it possible to obtain a slightly higher temperature in the upper part of the crucible 2 than in the lower part, thus better solving the problem that the crucible 2 needs to have a certain temperature difference in the vertical axial direction, making the crucible 2 have a
temperature gradient from the top to the bottom, thereby preventing blocking of the holes and obtaining a stable evaporation state.
Specifically, when the evaporation process is performed, the temperature of the crucible cover 2 can be made slightly higher than that of the crucible l by separately controlling the first heating coil 11 and the second heating coil 21 to be energized, thereby effectively reducing the 
the position of the crucible cover and the first crucible and a second region below the first region; the density of the heating coil in the first region is greater than the density of the heating wire in the second region. The above-mentioned features play the same role in ‘365 as they play in the present invention to solve its technical problems, it is reasonable to arrange the heating source so as to reduce the radial temperature difference in the evaporation apparatus so as to make the evaporation effect more favorable by the
apparatus, that is, ‘365 gives a suggestion of using the above-mentioned features in
‘899 to solve the technical problem thereof.
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to have in ‘899, the heating source comprises a cylindrical housing and an electric heating wire disposed on the housing with a higher density in the first region near the crucible lid being higher than in the second region below the first region, since it was known to the art in order to prevent material plugging the opening in the lid (claim 1).
	Claim 3: As further defined in the dependent claim 3, the inner and outer side walls of the first crucible and the second crucible are cylindrical, on the basis of the disclosures in ‘899, 125, and ‘365, in order to improve the evaporation effect by means of the apparatus; it is common in the art for the axes of the inner and outer side walls of the second crucible to coincide with the axes of both the inner and outer side walls of the first crucible.
Claims 5-7: As further defined in the dependent claims 5-7, the crucible cover has a circular shape and the housing has a cylindrical shape, in order to improve the evaporation effect by means of the apparatus, as shown in figure 6 of ‘899; the axis of the housing coincides with the axis of the inner wall of the first crucible and the opening is arranged in correspondence with the axis of the inner wall of the first crucible.
Claim 9: ‘005 teaches that the moving part is a driving shaft (rod) which is affixed to the crucible and connected to a driving source [0028], from which it being a piston is readily apparent.
Allowable Subject Matter
Claims 2, 4, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 2  includes a recitation of a specifically claimed third crucible and its interrelation with the first and third crucibles in such a vapor deposition apparatus, which the prior art of record does not fairly teach or suggest.
Claims 4 and 8 depend upon claim 2 and thus incorporate this same matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357.  The examiner can normally be reached on Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/JOEL G HORNING/Primary Examiner, Art Unit 1712